Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT Dated April 30, 2008 To The Prospectuses Dated April 28, 2008 For ING Architect ING GoldenSelect ESII ING GoldenSelect Access ING GoldenSelect Generations ING GoldenSelect Landmark ING GoldenSelect Opportunities ING GoldenSelect Legends ING GoldenSelect Guarantee Annuity ING Empire Traditions ING Empire Innovations Issued By ING USA Annuity and Life Insurance Company Through Its Separate Account B Or ReliaStar Life Insurance Company of New York Through Its Separate Account NY-B This supplement updates the current prospectus for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Contact Center at 1-800-366-0066. Under Other Contract Provisions  Selling the Contract, please replace the list of the top 25 selling firms with the following : The following is a list of the top 25 selling firms that, during 2007, received the most compensation, in the aggregate, from us in connection with the sale of registered annuity contracts issued by us, ranked by total dollars received: 1. LPL Financial Corporation 14. Wells Fargo Investments, LLC 2. ING Financial Partners, Inc. 15. Raymond James Financial Services, Inc. 3. Citigroup Global Markets, Inc. 16. ING Financial Advisers, LLC 4. ING Financial Partners, Inc. - CAREER 17. Chase Investment Services Corporation 5. Morgan Stanley & Co. Incorporated 18. Woodbury Financial Services Inc. 6. PrimeVest Financial Services, Inc. 19. Morgan Keegan and Company Inc. 7. Merrill Lynch, Pierce, Fenner & Smith, Inc. 20. Royal Alliance Associates, Inc. 8. UBS Financial Services, Inc. 21. Securities America, Inc. 9. A. G. Edwards & Sons, Inc. 22. National Planning Corporation 10. Financial Network Investment Corporation 23. Banc of America Investment Services Inc. 11. Wachovia Securities, LLC 24. Centaurus Financial Inc. 12. Multi-Financial Securities Corporation 25. MML Investors Services, Inc. 13. Wachovia Securities, LLC  Bank ING USA and RLNY 04/30/2008
